163 Ga. App. 496 (1982)
295 S.E.2d 335
BURLESON
v.
JORDAN.
64124.
Court of Appeals of Georgia.
Decided September 14, 1982.
Edwin G. Russell, Jr., for appellant.
Gail V. Jordan, pro se.
SHULMAN, Presiding Judge.
This is an appeal from the trial court's judgment for $146 plus costs in favor of appellee. Judgment was rendered after a bench trial which was not recorded. Appellant's enumerations of error state that the trial court erred in awarding a judgment which was in excess of the pleadings and not supported by the evidence, and that the trial court erred in denying appellant his right to cross-examine appellee.
Both enumerations of error are clearly without merit in the absence of a transcript of the evidence adduced at trial. Without such transcript, this court is in no position to determine either whether the judgment was unsupported by the evidence or whether appellant was afforded his right of cross-examine appellee. We must presume that the trial judge's conduct of the trial and his findings were proper and supported by competent evidence. Foster v. Housing Auth of Columbus, 146 Ga. App. 12 (245 SE2d 349). Where the trial of the case is unreported, the burden is on appellant to comply with Code Ann. § 6-805 (c), which has not been done in this case. Appellant's enumerations of error are wholly without merit.
The enumerations presented on this appeal are not only meritless but are wholly frivolous in view of the status of the record in *497 this case. Accordingly, as "there was no valid reason to anticipate reversal of the [trial] court's judgment [we] . . . conclude that the appeal to this court was brought for the purposes of delay only." Refrigerated Transport Co. v. Kennelly, 144 Ga. App. 713 (2) (242 SE2d 352). Consequently, we award appellee additional damages in the amount of 10% of the judgment. Code Ann. § 6-1801.
Judgment affirmed. Quillian, C. J., and Carley, J., concur.